Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The present application is a continuation of parent application no. 17/713,159, which has since issued as US Patent no. 11,296,286 B2.
	Currently, claim 1 is pending and examined below.

Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 04/04/2022 ("04-04-22 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 04-04-22 IDS is being considered by the examiner. 

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent No. US 11,031,563 B1 to Li ("Li").
Figs. 1, 2 and 3 of Li have been provided to support the rejection below:


    PNG
    media_image1.png
    205
    444
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    207
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    303
    293
    media_image3.png
    Greyscale


Regarding independent claim 1, Li teaches a display device (see Figs. 1, 2 and 3 for example) comprising:
a display panel 11 (col. 6, ln 19-28 - "A flexible OLED display panel 1 according to the first embodiment of the present application includes a substrate structure 10 and an OLED display module 11 disposed on the substrate structure.") having a foldable area A1 (col. 6, ln 32-36 - "a folding section A1");
a support member 13 (col. 6, ln 19-28 - "a flexible structure layer 13") disposed on a bottom surface of the display panel 11 and including a plurality of openings 131 formed in the foldable area A1 (col. 6, ln 37-45 - "When the OLED display panel is in a folded state, a diameter of the relief holes 131 of the flexible layer which is located at an inner ring of the folding section A1 is reduced by a compression force so as to buffer the compression force received by the flexible layer..."); and
an elastic member 12 (col. 6, ln 19-28 - "a base substrate 12"; Fig. 2 shows the base substrate 12 being flexible and bent.) disposed on a bottom surface of the support member 13 and overlapping the openings 131 in the foldable area A1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of the Parent Patent No. US 11,296,286 B2 ("Parent '286 Patent").  Although the conflicting claims are not identical, they are not patentably distinct from each other, because the scope of claims 1-19 the Parent '286 Patent is narrower in scope or at least substantially the same in scope with that of claim 1 of the present application. 

Regarding independent claim 1 of the present application, claim 1 of the Parent '286 Patent recites a display device comprising:
a display panel having a foldable area (col. 15, ln 47 - "a display panel having a foldable area");
a support member disposed on a bottom surface of the display panel and including a plurality of openings formed in the foldable area (col. 15, ln 50-57 - "a support member disposed on a bottom surface of the display panel...the support member including a plurality of openings formed in the foldable area..."); and
an elastic member disposed on a bottom surface of the support member and overlapping the openings in the foldable area (col. 15, ln 54-57 - "an elastic member disposed on a bottom surface of the support member...and overlapping the openings in the foldable area..."). 

	Claims 2-19 of the Parent '286 Patent are also narrower or substantially the same in scope as the claim 1 of the present application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2020/0295282 A1 to Xiang
Pub. No. US 2020/0273379 A1 to Wang et al.
Pub. No. US 2020/0047451 A1 to Dong et al.
Pub. No. US 2019/0237689 A1 to Liu et al.
Pub. No. US 2019/0067606 A1 to Han et al.
Pub. No. US 2019/0005857 A1 to Wakata
Pub. No. US 2017/0263890 A1 to Chun
Pub. No. US 2016/0218305 A1 to Kim et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        22 November 2022

	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.